 
Exhibit 10.1

 
EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is entered into as of the 11th day
of   January 2010 between J David Massey ("Employee") and Alternative Energy
Development Corporation, a Nevada Corporation, it’s affiliates, predecessors and
subsidiaries (the "Company”).


WHEREAS, Employee and the Company desire to enter into this Agreement setting
forth the terms and conditions for the employment relationship of Employee with
the Company during the Term (as defined below).


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Agreement hereby agree as follows:
 
1.             Services
 
1.1.            Employment. During the Term (as defined below), the Company
hires Employee to perform such services as the Company may from time to time
reasonably request consistent with Employee's position with the Company (as set
forth in Section 1.5 hereof) and Employee's stature and experience in the
industry (the "Services"). The Services and authority of Employee shall include
management and supervision of (A) the general business, affairs, management and
operations of the Company, (B) the general business, affairs, management and
operations of the Company’s future acquisitions and affiliates, and (C) other
principal business activities of the Company and its Affiliates. For purposes of
this Agreement, "Affiliates" shall mean, as to any person, any other person
controlled by or under common control with (or, where applicable, controlling),
directly or indirectly, such person; and "person" shall mean any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof, or any other entity.


1.2.            Location. During the Term, Employee's Services shall be
performed in the Phoenix metropolitan area of Arizona area or any other area of
Employee’s convenience which would in no way impede or interrupt Employee’s
ability to perform his obligations under the terms and conditions of this
Agreement and which permits regular communication via telephone, Internet or
other popular medium with employees, officers, directors, customers and other
affiliates as needed to effectively carry out duties as described herein.
Employee acknowledges and understands that the Company’s current headquarters
are located in Glendale, Arizona and that officers and other participants
critical to the Company’s business are dispersed nationally and internationally,
and that such dispersion could increase substantially as the Company grows. The
parties therefore acknowledge and agree that the nature of Employee's duties
hereunder may require domestic and international travel from time to time.

 
                1.3.            Term. The term of Employee's employment under
this Agreement (the "Term") shall commence on the 11th day of January 2010 (the
"Effective Date") and shall end on January 10th, 2015.
 
1.3.1          Beginning January11, 2014 and annually thereafter a new two-year
Extension (“Extension”) shall commence . Each Extension to the Term of this
Agreement must be agreed upon in writing and executed by the Company and
Employee no later than 5 p.m. Mountain Standard Time on October 10th, 2013 and
annually thereafter.
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.3.2          For purposes of this Agreement, "Employment Year" shall mean each
twelve-month period during the Term commencing on January 11th, and ending on
January 10th, of the following year.


1.4.            Exclusivity.  Employee agrees that his employment hereunder is
on an exclusive basis, and that as long as Employee is employed by the Company,
Employee shall not engage in any other business activity which is in conflict
with Employee’s duties and obligations hereunder.  Employee agrees that during
the Employment Term, Employee shall not directly or indirectly engage in or
participate as an owner, partner, shareholder, officer, employee, director,
agent of or consultant for any business that competes with any of the principal
activities of the Company.  Provided however, that Employee may acquire and/or
retain, as an investment, and take customary actions (including the exercise or
conversion of any securities or rights) to maintain and preserve Employee's
ownership of any one or more of the following (provided such actions, other than
passive investment activities, do not unreasonably interfere with Employee's
Services hereunder): (i) securities of any corporation that are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), and that are publicly traded as long as Employee is not part of
any control group of such corporation and, in the case of public corporations in
competition with the Company, such securities do not constitute more than five
percent of the voting power of that public corporation; (ii) any ownership
interest in a partnership, trust, corporation or other person so long as
Employee remains a passive investor in that entity and so long as such entity is
not, directly or indirectly, in competition with the Company, (iii) securities
or other interests now owned or controlled, in whole or in part, directly or
indirectly, by Employee and (iv) securities of the Company or any of its
Affiliates. Nothing in this Agreement shall be deemed to prevent or restrict
Employee's ownership interest in the Company and any of its Affiliates or
Employee’s ability to render charitable or community services not in competition
with the Company.


1.5           Power and Authority.


1.5.1           During the Term, Employee shall be a member of the Board of
Directors of the Company (the "Board"), a member of the executive or supervisory
committee (or comparable committee) (the "Executive Committee") of the Board,
Chairman of the Board, President and Chief Executive Officer of the Company.


1.5.2           During the Term, all officers and employees of the Company shall
report to Employee (directly or through such channels as Employee and the Board
shall designate). During the Term, there shall be no officer or employee of the
Company whose title, position or authority with the Company is equal to Employee
or superior to that of Employee.


1.5.3           The Company may from time to time during the Term appoint
Employee to one or more additional offices of the Company. Employee agrees to
accept such offices if consistent with Employee's stature and experience and
with the type of offices with the Company held by Employee.


1.5.4           Indemnification. The Company shall indemnify Employee to the
fullest extent allowed by applicable law. Without limiting the foregoing,
Employee shall be entitled to the benefit of the indemnification provisions
contained on the date hereof in the Bylaws of the Company and any applicable
Bylaws of any Affiliate, notwithstanding any future changes therein.  In
addition, the Company shall provide Employee with directors and officer’s
insurance as provided for in Section 3.4 of this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 

 
2.             Compensation.


As compensation and consideration for the Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.


2.1.             Fixed Annual Compensation. The Company shall pay to Employee a
salary ("Fixed Annual Compensation") at the rate of $125,000 per annum beginning
on January 11th, 2010.


                2.1.1           Fixed Annual Compensation payable to Employee by
the Company hereunder shall be paid beginning January 11th of each year during
the Term and at such times and in such amounts as the Company may designate in
accordance with the Company’s usual salary practices, but in no event less than
twice monthly.


2.2.            Additional Annual Compensation. The Company shall pay to
Employee "Additional Annual Compensation" during the Term as provided for in
Sections 2.2.1 - 2.2.4 herein.


2.2.1  As additional compensation, Employee shall be entitled to receive up to
four percent (4%) of gross revenues between zero and $250,000,000.00, plus an
additional three percent (3%) of gross revenues between $250,000,000.01 and
$500,000,000.00, plus an additional two percent (2%) of gross revenues between
$500,000,000.01 and $750,000,000.00 and 1% of gross revenues over
$750,000,000.00 or Ten ($10.00) per unit acutely sold and revenue derived
resulting from all e-3 Fuel Saver products including any and all Company owned
and or licensed predecessors and successors thereto.


2.2.2           For each Employment Year during the Term, Employee shall receive
the difference between the Employee’s then Fixed Annual Compensation for the
current Employment Year and the amount ofadditional compensation, as defined in
Section 2.2.1 herein, earned for the same period, as a year-end bonus in
accordance with the Company’s usual bonus practices.


2.2.3           For each and every Employment Year during the Term of this
Agreement, the combined amount Employee’s then Fixed Annual Compensation for the
current Employment Year and the amount of any Additional Compensation, as
defined in Section 2.2.1 herein payed to Employee for the same Employment Year
shall determine Employee’s Fixed Annual Compensation for the next Employment
Year.




2.3.            In addition, Employee shall also be entitled to such additional
bonus, if any, as may be granted by the Board (with Employee abstaining from any
vote thereon) or compensation or similar committee thereof in the Board's (or
such committee's) sole discretion based upon Employee's performance of his
Services under this Agreement.


2.4.            Stock. The Company shall grant to Executive 6,000,000 shares of
the Company’s common stock upon the effective date of this agreement. The stock
shall be fully paid, non-assessable and shall contain other customary rights and
privileges, including piggy back registration rights.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.4.1           If Employee voluntarily terminates his employment with the
Company or  if a petition for Chapter 7 bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 12 months of the date of this
agreement, all shares granted under this section shall be returned to the
Company.


2.4.2           If Employee voluntarily terminates his employment with the
Company or  if a petition for Chapter 7 bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 24 months of the date of this
agreement, Four Million (4,000,000) shares granted under this section shall be
returned to the Company.


2.4.3           If Employee voluntarily terminates his employment with the
Company or  if a petition for Chapter 7 bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 36 months of the date of this
agreement, Three Million (3,000,000) shares granted under this section shall be
returned to the Company.


2.4.4           If Employee voluntarily terminates his employment with the
Company or  if a petition for Chapter 7 bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 48 months of the date of this
agreement, Two Million (2,000,000) shares granted under this section shall be
returned to the Company.


3.             Expenses; Additional Benefits


3.1.            Vacation. Employee shall be entitled to an aggregate of six
weeks of paid vacation during each Contract Year. Employee shall take vacation
at times determined by the Employee, however, with the appropriate consideration
for the Company’s business needs. In addition, Employee shall be entitled to
holidays generally observed in the United States and State of Arizona.


3.2.            Employee Business Expense Reimbursement. Employee shall be
entitled to reimbursement of all business expenses for which Employee makes an
adequate accounting to the Company beginning on the effective date hereof. The
determination of the adequacy of the accounting of the foregoing expenses shall
be within the reasonable discretion of the Company’s independent certified
accountants taking into consideration the substantiation requirements of the
Internal Revenue Code of 1986, as amended (the "Code"). Employee shall be
entitled to cash reimbursement for expense items, including extended travel.
Employee shall be entitled to cash or stock reimbursement for ordinary expenses,
including phone and local travel, at the sole option of Employee.


3.3.            Stock Option Plan and Agreement. Concurrently with the execution
of this Agreement and in consideration for the execution thereof, Employee and
the Company shall develop, implement and enter into the Alternative Energy
Development Corporation 2010 Stock Option Plan and Agreement.


3.4.            Directors and Officers Liability Insurance. During the Term of
this Agreement, Employee shall be entitled to the protection of any insurance
policies the Company or any of its Affiliates may elect to maintain generally
for the benefit of its directors and officers against all costs, charges and
expenses whatsoever incurred or sustained by Employee in connection with any
action, suit or proceeding to which Employee may be made a party by reason of
Employee being or having been a director or officer of the Company or any of its
Affiliates or Employee serving or having served any other enterprises as a
director, officer or employee at the request of the Company. In the event the
Company elects to maintain such directors and officers liability insurance, the
policy shall be issued by a reputable and financially-sound insurance carrier of
national standing which is acceptable to Employee, and providing coverage in the
amount of at least $1,500,000.
 
 
 
4

--------------------------------------------------------------------------------

 

 
3.5.           Medical and Dental Insurance. In the event that the Company, with
the approval of the Board of Directors, elects to establish a Medial Insurance
Benefit Plan for the benefit of the Company’s employment staff, Employee shall
be entitled to participate in such plan which shall include comprehensive
medical and dental insurance (from a reputable and financially-sound insurance
carrier of national standing) for himself and his immediate family. Such
insurance shall cover at the minimum 100% of all hospitalization costs after
payment of deductibles and 80% of other medical costs, with the annual
deductible not exceeding $500 per person. There shall be no cap on benefits for
the medical insurance, and the annual cap for dental insurance benefits shall
not be less than $3,000. The Company may either provide these benefits directly
to Employee or promptly reimburse Employee for the cost of such benefits, at the
Company’s election.


3.6            Employee shall have an executive medical physical at intervals
appropriate for his age and shall be reimburse for all expenses relating
thereto.


3.7.           Other Agreements. Concurrently with the execution of this
Agreement, Employee and the Company shall enter into other Transaction Documents
that have not been previously executed.


3.8.           General. Employee shall be entitled to participate in any
profit-sharing, pension, health, sick leave, holidays, personal days, insurance
or other plans, benefits or policies (not duplicative of the benefits provided
hereunder) available to the employees of the Company or its Affiliates on the
terms generally applicable to such employees.


3.9.           Asset Sale or Merger. In the event of an ams length transaction
sale of all or substantially all of the assets or a merger in which the Company
is not the surviving entity in which the total final value of the transaction is
Thirty Five Million ($35,000,000) or greater, Employee shall be entitled to
receive and the Company shall issue, an additional amount of shares of common
stock in the Company which would equal Five percent (5%) of the final value of
the transaction.


3.10.          No Reduction of Benefit or Payment. No payment or benefit made or
provided under this Agreement shall be deemed to constitute payment to Employee
or his legal representative or guardian in lieu of, or in reduction of, any
benefit or payment under an insurance, pension or other benefit plan, and no
payment under any such plan shall reduce any payment or benefit due under this
Agreement except as set forth in Section 5.2.


3.11.          Covenant Not To Solicit.  Employee agrees that for a period of
two (2) years following any termination of the employment of the Employee with
the Company, Employee shall not, directly or indirectly, without the prior
written consent of the Company:  solicit, entice, persuade or induce any
employee, consultant, agent or independent contractor of the Company or of any
of its subsidiaries or Affiliates to terminate his or her employment with the
Company or such subsidiary or Affiliate to become employed by any person,
corporation or other entity other than the Company or such subsidiary or
Affiliate,  or approach any such employee, consultant, agent or independent
contractor for any of the foregoing purposes, or hire any such employee,
consultant, agent or independent contractor or authorize or assist in the taking
of any such actions by any third party.
 
 
 
5

--------------------------------------------------------------------------------

 

 
3.12.           Confidentiality.  During the Term of Employment and continuously
thereafter, Employee shall keep secret and retain in strictest confidence and
not use or disclose, furnish or make accessible to anyone outside the Company
and any of its Affiliates, directly or indirectly, or use for the benefit of
Employee or others except in conjunction with the business of the Company and
the business of any of its subsidiaries or Affiliates, any Protected
Information.  The term “Protected Information” shall mean trade secrets,
confidential or proprietary information and all other knowledge, technology,
know-how, information, documents or materials owned, developed or possessed by
the Company or any of its subsidiaries or Affiliates, whether in tangible or
intangible form, pertaining to the business of the Company or any of its
subsidiaries or Affiliates, including, but not limited to, research and
development, operations, systems, databases, computer programs and software,
designs, models, operating procedures, knowledge of the organization, products
and services (including prices, costs, sales or  content), processes,
techniques, contracts, financial information or measures, business methods,
future business plans, details of consultant contracts, new personnel
acquisition plans, business acquisition plans, customers and suppliers
(including identities of customers and prospective customers and suppliers,
identities of individual contacts at business entities which are customers  or
prospective customers or suppliers, preferences, businesses or habits), and
business relationships.  Provided however, that Protected Information shall not
include information that shall become generally known to the public or the trade
without violation of this Section3.12.


3.13.           Company Ownership. The results and proceeds of Employee’s
services hereunder, including, without limitation, any works of authorship
resulting from Employee’s services during his employment with the Company or any
of the Company’s Affiliates including any works in progress, shall be
works-made-for-hire, and the Company shall be the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner the Company determines in its
sole discretion without any further payment to Employee whatsoever.  If, for any
reason, any of such results and proceeds shall not legally be a work-for-hire
and/or there are any rights which do not accrue to the Company under the
preceding sentence, then Employee hereby irrevocably assigns and agrees to
assign any and all of Employee’s right, title and interest thereto, including,
without limitation, to any and all copyrights, patents, trade secrets,
trademarks and/or other rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Employee whatsoever.


Employee shall, from time to time, as may be requested by the Company, do any
and all things which the Company may deem useful or desirable to establish or
document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Employee has any rights in the results and proceeds of Employee’s services that
cannot be assigned in the manner described above, Employee unconditionally and
irrevocably waives the enforcement of such rights.  This Section 3.13 is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by the
Company of any rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being the employer of Employee.
 
 
 
6

--------------------------------------------------------------------------------

 

 
3.14.           Litigation.  Employee agrees that, during the Employment Term,
for two (2) year thereafter and, if longer, during the pendency of any
litigation or other proceeding, (i) Employee shall not communicate with anyone
(other than his personal attorney(s) and/or tax advisor(s)) and, except to the
extent necessary in the performance of Employee’s duties hereunder, with respect
to the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving the Company or any of its
Affiliates, or any of their officers, directors, shareholders, representatives,
agents, employees, suppliers or customers, other than any litigation or other
proceeding in which Employee is a party-in-opposition, without giving prior
notice to the Company’s Board of Directors or Company Counsel and receiving a
response within 5 days or prior to any judicially required return date,
whichever is less and (ii) in the event that any other party attempts to obtain
information or documents from Employee with respect to matters possibly related
to such litigation or other proceeding, Employee shall promptly so notify the
Company’s Board of Directors  or Company Counsel and await any response within 5
days or prior to any judicially required return date, whichever is less


3.15.           No right to Give Interviews or to Write Books, Articles,
etc.  Employee agrees that during the   Employment Term and for a period of two
(2) years thereafter, except with the Company’s prior written authorization,
Employee shall not (i) give any interviews or speeches, or (ii) prepare or
assist any person or entity in the preparation of any books, articles,
television or motion picture productions or other creations, in either case,
concerning the Company or any of its Affiliates, or any of their officers,
directors, shareholders, representatives, agents, employees, suppliers or
customers.


3.16.           Return of Property.  All documents, date books, recordings, or
other property, whether tangible or intangible, including all information stored
in electronic form, obtained or prepared by or for Employee and/or utilized by
Employee in the course of Employee’s employment with the Company shall remain
the exclusive property of the Company.  In the event of the termination of
Employee’s employment for any reason, Employee shall, within forty-eight (48)
hours of the termination of Employee’s employment return any and all property
belonging to the Company.  The Company reserves the right, to the extent
permitted by law and in addition to any other remedy the Company may have, to
deduct from any monies otherwise payable to Employee by the Company, the value
of the Company’s property which is retained in Employee’s possession after the
termination of Employee’s employment with the Company.  In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement and the Employee’s signature hereon shall serve,
and be deemed to serve, as such consent. Employee acknowledges and agrees that
the foregoing remedy shall not be the sole and/or exclusive remedy of the
Company with respect to a breach of this Section 3.16.


3.17.           Non-Disparagement.  Employee agrees that he shall not, during
the Employment Term and for a period of two (2) years thereafter, criticize,
ridicule or make any statement which disparages or is derogatory of the Company
or any of its Affiliates, or of any of their officers, directors, shareholders,
representatives, agents, employees, suppliers or customers.
 
 
 
7

--------------------------------------------------------------------------------

 

 
3.18.           Injunctive Relief/Specific Enforcement. The Company has entered
into this Agreement in order to obtain the benefit of Employee’s unique skills,
talent, and experience.  Employee acknowledges that the services to be rendered
by Employee are of a special, unique and extraordinary character and, in
connection with such services, Employee will have access to confidential or
proprietary information or trade secret vital to the Company’s business and the
businesses of its subsidiaries and Affiliates. By reason of this, Employee
acknowledges, consents and agrees that any violation of Sections 1.4 and 3.10 –
3.17 of this Agreement will result in irreparable harm to the Company and its
subsidiaries or Affiliates, and that money damages will not provide adequate
remedy to the Company, and that the Company shall be entitled to have those
sections specifically enforced by any court having competent jurisdiction.
Accordingly, Employee agrees that the Company may obtain injunctive and/or other
equitable relief for any breach or threatened breach of those sections, in
addition to any other remedies, including the recovery of money damages from
Employee available to the Company.


3.20.           The provisions of Sections 3.11-3.18 shall, without any
limitation as to time, survive the expiration of Employee’s employment
hereunder, irrespective of the reason for any termination unless otherwise
expressly provided for in Section 5.2 herein.


4.            Termination for Cause by the Company


4.1 Reasons and process for Termination for Cause. Executive may be terminated
from employment with "Cause."  "Cause" shall mean


 (i) gross negligence or willful misconduct in the performance of duties to the
Company that has resulted or is likely to result in substantial and material
damage to the Company,


 (ii) repeated unexplained or unjustified absence from the Company,
 
 (iii) a material and willful violation of any federal, state or local law,
 
 (iv) commission of any act of fraud with respect to the Company, or
 
 (v) conviction of a felony or a crime involving moral turpitude causing
material harm to the standing and reputation of the Company, in each case as
determined in good faith by the Board of Directors of the Company; or
 
 (vi) substantial or continued unwillingness to perform duties as reasonably
directed by the Company’s Board of Directors.


4.2.            Effects of Termination for Cause. In the event this Agreement is
terminated for Cause, all of the Company’s obligations under this Agreement
shall cease as of the date in which the Employee receives the Notice of
Termination. The Company shall pay the Fixed Annual Compensation up to the date
of termination, and have no further obligations to Employee under this
Agreement.  Additionally, in the event this Agreement is terminated for Cause,
the Employee is prohibited from taking employment with a direct competitor of
the Company for a period of two years from the date of termination. The Company
may also pursue damages and injunctive relief from Employee as compensation for
its damages.
 
 
 
8

--------------------------------------------------------------------------------

 
 


5.            Termination for Not-for-Cause by the Company


5.1.            Reasons and process for Termination for Not-for-Cause. The
Company may terminate this Agreement, for Not-for-Cause (with the ramifications
described below), subject to the provisions this Section 5.


5.2.            Effects of Termination Not-for-Cause. Employee's obligations to
provide Employee’s Services under this Agreement shall cease as of the date in
which the Employee receives the Notice of Termination for Not-for-Cause.
Employee shall be entitled for a pro-rated Additional Annual Compensation under
Sections 2.1 - 2.2 for the balance of the then current term and all and any
unvested stock and options Employee or any of Employee's assignee holds in the
Company or its Affiliates shall vest immediately. Employee shall be entitled to
the Employee Benefits until the end of the then current term. Employee hall have
no restrictions to furnish the Services of the Employee and the Employee shall
have no restrictions with respect to accepting other employment (even with
companies directly competing with the Company), except that upon receipt of
comparable health and dental insurance through another company, the Company’s
obligations to provide these benefits shall end. Employee’s restrictions under
Section 3.1.5 shall immediately terminate however, Sections 3.1.2 and 3.1.7 of
this Agreement shall remain in full force and effect.


5.3.            No Mitigation. In the even of Termination-Not-For-Cause,
Employee shall not be required to mitigate the amount of any payment provided
for in this Section 5 in any way whatsoever, nor shall the amount of any payment
or benefit provided for in this Section 5 be reduced by any compensation earned
by Employee as the result of employment by another employer or by retirement
benefits after the termination date. The Company shall not be entitled to any
rights to offset, mitigate or otherwise reduce the amounts owing to Employee by
virtue of this Section 5 with respect to any rights, claims or damages that the
the Company or its Affiliates may have against Employee, including, without
limitation, any claims by reason of any breach or alleged breach of this
Agreement by Employee.


6.            Termination for Disability or Death of Employee


6.1.            Employee’s incapacity. If, as a result of Employee's incapacity
to materially perform the Services required under this Agreement because of
physical or mental illness, as evidenced by Employee having been absent from his
duties for three (3) consecutive months or for more than an aggregate of five
(5) months in any Contract Year, the Board may give Employee a Disability
Notice, which will be the first step in the parties attempts to terminate or
amend this Agreement with mutual consent.


6.2.            Mandatory good faith dialogue. Upon the receipt of the
Disability Notice by Employee, Employee and the Company shall engage in a good
faith dialogue to agree on a resolution to the matter that is sensitive to the
Company’s business needs as well as the Employee’s situation.


6.3.            Termination for Disability. In the event the parties after 30
days have not reached an agreement on the necessary amendments to this Agreement
or terms for a mutual separation agreement, and the Employee’s incapacity
persists, by unanimous decision by the Board (excluding Employee) the Company
shall have the right to terminate the Employee for Disability, by sending
Employee a Notice of Termination for Disability.
 
 
 
9

--------------------------------------------------------------------------------

 


 
6.4.            Effects of Termination for Disability. Upon the termination of
this Agreement for Disability of Employee, Employee shall be entitled to receive
(i) the Fixed Annual Compensation that would otherwise be payable hereunder to
the end of the month in which such termination occurs and for six months
thereafter; (ii) any bonus and or Additional Annual Compensation due and earned
throughout the then Employment Year; and (iii) any amounts earned pursuant to
the terms of this Agreement but unpaid at the time of termination. The payments
specified in this Section 6.4 shall commence as soon as practicable but no later
than one month after the date of termination. The payments shall be made in
cash, company check or certified funds. Whenever compensation is payable to
Employee hereunder during a time when Employee is partially or totally disabled
and such disability (except for the provisions hereof) would entitle Employee to
disability income or other special compensation   according to the terms of any
plan now or hereafter provided by the Company or according to any policy of the
Company in effect at the time of such disability, the payments to Employee
hereunder shall be inclusive of any such disability income or other special
compensation  and shall not be in addition thereto. If disability income is
payable directly to Employee by an insurance company under an insurance policy
paid for by the Company, then any such disability income paid during the twenty
four (24) months following the Date of Termination shall be considered to be
part of the payments to be made by the Company pursuant to this Section 6.4, and
not in addition thereto, and shall be paid to the Company, up to but not to
exceed the amount of payments actually made by the Company pursuant to this
Section 6.4. All disability income paid to Employee by said insurance company
(i) during the twenty four (24) months following the termination date in excess
of the payments actually made by the Company pursuant to this Section 6.4, and
(ii) after twenty four (24) months following the termination shall be the sole
property of Employee, as the case may be, pursuant to the terms of such
insurance policy and shall not be required to be paid to the Company.


6.5           Termination in Case of Death. In case of Employee's death, any and
all unvested stock or options granted to Employee under Section 2.4 of this
Agreement shall vest in favor of Employee's estate as provided for in this
Section(s) 6.51, 6.5.2, 6.5.3, and 6.5.4 herein.  Company shall also continue
any health benefits for family for one year. 


6.5.1           If the Employee's death occurs within 12 months of the date of
this agreement, One Million (1,000,000) shares granted under Section 2.4 shall
immediately vest in favor of Employee's estate and Five Million (5,000,000)
shall be returned to the Company;


6.5.2           If the Employee's death occurs within 24 months of the date of
this agreement, Two Million (2,000,000) shares granted under Section 2.4 shall
immediately vest in favor of Employee's estate and Four Million (4,000,000)
shall be returned to the Company;


6.5.3           If the Employee's death occurs within 36 months of the date of
this agreement, Three Million (3,000,000) shares granted under Section 2.4 shall
immediately vest in favor of Employee's estate and Three Million (3,000,000)
shall be returned to the Company;
 
6.5.4          If the Employee's death occurs within 48 months of the date of
this agreement, Four Million (4,000,000) shares granted under Section 2.4 shall
immediately vest in favor of Employee's estate and Two Million (2,000,000) shall
be returned to the Company;
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 6.5.6          Any unvested additional shares granted for past performance
under Sections 2.3 and 3.3 shall immediately vest in favor of Employee’s estate.




7.            Termination by Employee for Material Breach


 7.1.          Employee shall have the right to terminate this Agreement only in
the event of a verifiable Material Breach by the Company. For purposes of this
Agreement, "Material Breach" shall mean any of the following:


(A) The breach by the Company of a material term, condition or covenant of this
Agreement;


(B) The assignment to Employee of any duties inconsistent in any material
respect with his status set forth in Sections 1.1 and 1.5 hereof;


(C) A reduction by the Company in the Fixed Annual Compensation set forth in
Section 2.1;
 
(D)  A unanimous decision by the Board of Directors and a majority vote of the
shareholders of all classes of stock in the Company, who are entitle to vote in
such matters, that would result in a significant change to the core business of
the Company which having been effectuated without Employee's consent would cause
the Company’s business is to fundamentally depart from the purpose in which the
Employee was originally contracted for.
 
7.2.            Material Breach Notice by Employee. In the event Employee wishes
to pursue a termination of the Agreement on the account of a material breach by
the Company as defined in this Section 7.1 (a)(b)( c) and (d), Employee may send
to the Board a Notice of Material Breach describing in detail the nature of the
alleged breech and the required corrective action to cure the alleged
breach.  Unless the Board formally objects to the Notice of Material Breach or
responds and cures the breach within sixty (60) days from the receipt thereof,
Employee shall have the right to terminate this Agreement by sending a Notice of
Termination for Breach to that effect no earlier than the latest date by which
the Company could still object or cure the Notice of Material Breach, but no
later than sixty (60) days from the the Company’s receipt of the Notice of
Material Breach.


7.3.            Effect of the Company’s objection. In the event the Company
receives a Notice of Breach from Employee and does not consider the allegations
in the notice to be valid, it has the right to object to the contents of the
Notice by informing Employee to such effect in writing within two weeks of
receipt of the Notice of Material Breach. In the event of an objection by the
Company to a Notice of Material Breach, the following process shall apply:


        (a)           The Board shall call a special meeting to allow Employee
to state Employee's position on the matter and to allow for the parties to
resolve the situation. The Employee shall abstain from voting during such
meeting. Employee shall be allowed tohave outside legal counsel present at such
meeting.


        (b)           In the event the parties fail to resolve the matter in
such meeting, theparties shall submit the dispute to binding arbitration in
accordance with Section12hereunder. In the event the arbitration does not find
that a material breach by theCompany existed, the Company shall not be required
to pay the Fixed Annual Compensation for any period during which Employee did
not provide the Employee’s Services as called for in this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 

 
7.4.            Effects of Termination by Employee for Material Breach. An
effective termination by Employee resulting from a material breach of the
Company shall be considered a Termination Not-for-Cause by the Company.


8.            Termination by Employee for Change in Control


8.1.          Definition of "Change in Control." For purposes of this Agreement,
"Change in Control of the Company” means a change in control (except Changes in
Control effected with the express consent of Employee) of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement, including, but not limited to (i) a
transaction or series of related transactions resulting in a change in
beneficial ownership of more than 51% of the outstanding equity securities of
the Company; (ii) or a sale of all or substantially all of the assets of the
Company.
 
8.2.           Termination Notice for Change of Control. In the event of an
occurrence of Change of Control (as defined above), Employee shall have the
right for a 30 day period upon becoming aware of the Change of Control to notify
the Company of Employee's intention to terminate this Agreement based on this
occurrence by sending a the Board a Notice of Disputed Change of
Control.  Unless the Board formally responds to the Notice of Disputed Change in
Control with an offer to address the Employee's concerns by amending this
Agreement in two weeks from its receipt, Employee shall have the right to
terminate this Agreement by sending a Notice of Termination for Change of
Control to that effect no earlier than the latest date by which the Company
could still object or cure the Notice of Disputed Change of Control but no later
than sixty (60) days from the the Company’s receipt of the Notice of Disputed
Change of Control


8.3.            In the event the Board has responded to the Notice of Disputed
Change in Control with an offer to address Employee's concerns, the parties
shall engage in meaningful good faith negotiations for a period of 60 days to
amend or renew this Agreement to the satisfaction of both parties. In the event
no agreement has been reached after the 60-day period, Employee shall have the
right to terminate this Agreement by sending a Notice of Termination for Change
of Control.


8.4.            Effect of termination for Change of Control. An effective
termination by Employee resulting from a Change in Control of the Company shall
be considered a Termination Not-for-Cause by the Company.


8.5.            For the sake of clarity, a Change in Control does not give the
Company (or the company acquiring it) any new rights. Anything herein contained
to the contrary notwithstanding, in the event the Company experiences either a
“change in control” transaction as defined herein, including, but not limited
to, a merger, acquisition or sale of a controlling interest in the corporation
as stated above, the terms and conditions of this Agreement shall remain in
effect and in full force, all stock, options, warrants and any other
consideration due Employee, or Employee's assignee. Employee shall become fully
vested and such action the Company shall not in any way diminish, affect or
compromise Employee’s rights under this Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
9.            General
 
9.1.           Governing Law. Venue The laws of the State of Arizona shall
govern the interpretation, construction and applicability of this Agreement in
any arbitration or judicial proceeding.
 
9.2.           Attorneys’ Fees. In the event that any legal (judicial or
arbitral) proceeding is instituted in connection with any controversy arising
out of this Agreement or the enforcement of any rights hereunder, the prevailing
party (as defined by the courts of Arizona) shall be entitled to recover, in
addition to court and other costs, such sums as the court or arbitrator may
decide are reasonable as attorneys’ fees.
 
9.3.           Waiver.  Neither party shall, by mere lapse of time, without
giving notice be deemed to have waived any breach by the other party of any of
this Agreement.  Further, the waiver by either party of a particular breach of
this Agreement shall be construed or deemed as a continuing waiver of such
breach.
 
9.4.           Entire Agreement. The parties agree that this instrument
constitutes and contains the entire agreement between the parties concerning the
subject matter and contents of this Agreement, and that this instrument
supersedes all prior negotiations, proposed agreement, or understandings, if
any, between the parties concerning any of the provisions or contents of this
Agreement.  No amendment to this Agreement shall be effective unless it is in
writing and signed by a duly authorized representative of each of the parties to
this Agreement.
 
9.5.           Fair Meaning. The parties agree that the wording of this
Agreement shall be construed as a whole according to its fair meaning, and not
strictly for or against the party that drafted this Agreement.
 
9.6.           Counterparts.  This Agreement may be executed in any number of
counterparts which shall be deemed an original, and all of which taken together
constitutes one and the same Agreement.
 
9.7.           Severability.  The parties agree that if any provision of this
Agreement should ever be declared or determined by any court of competent
jurisdiction to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby, and said illegal or invalid
part, term or provision shall be automatically conformed to the law, if
possible, or if not possible, be deemed to be stricken from this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
9.8.           Waiver/Estoppel. Any party hereto may waive the benefit of any
term, condition or covenant in this Agreement or any right or remedy at law or
in equity to which any party may be entitled, but only by an instrument in
writing signed by the parties to be charged. No estoppel may be raised against
any party except to the extent the other parties rely on an instrument in
writing, signed by the party to be charged, specifically reciting that the other
parties may rely thereon. The parties' rights and remedies under and pursuant to
this Agreement or at law or in equity shall be cumulative and the exercise of
any rights or remedies under any provision hereof or rights or remedies at law
or in equity shall not be deemed an election of remedies; and any waiver or
forbearance of any breach of this Agreement or remedy granted hereunder or at
law or in equity shall not be deemed a waiver of any preceding or succeeding
breach of the same or any other provision hereof or of the opportunity to
exercise such right or remedy or any other right or remedy, whether or not
similar, at any preceding or subsequent time.
 
9.9           Notices. Any notice that the Company is required to give or may
desire to give to Employee hereunder shall be in writing and may be served by
delivering it to Employee, or by sending it to Employee by certified mail,
return receipt requested (effective three days after mailing) or overnight
delivery of the same by delivery service capable of providing verified receipt
(effective the next business day), or facsimile (effective twenty-four hours
after receipt is confirmed by person or machine), at the address set forth
below, or such substitute address as Employee may from time to time designate by
notice to the Company. Any notice that Employee is required or may desire to
serve upon the Company hereunder shall be in writing and may be served by
delivering it personally or by sending it certified mail, return receipt
requested or overnight delivery, or facsimile (with receipt confirmed by person
or machine) to the address set forth below, or such other substitute address as
the Company may from time to time designate by notice to Employee. Such notices
by Employee shall be effective at the same times as specified in this Section
9.9 for notices by the Company.
 
The Company:                      Alternative Energy Development Corporation
17505 North 79th Ave.  Suite# 309
Glendale, AZ 85308


Employee:                              J David Massey
17505 North 79th Ave.  Suite# 309
Glendale, AZ 85308
 
9.10.         Captions. The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
9.11.         No Partnership or Joint Venture. Nothing herein contained shall
constitute a partnership between or joint venture by the parties hereto.
 
9.12.        Assignability, Successors. The obligations of employee may not be
delegated and, except as expressly provided in this Section 9.12 relating to the
designation of beneficiaries, Employee may not, without the Company’s prior
written consent thereto, assign, transfer, convey, pledge, encumber, hypothecate
or otherwise dispose of this Agreement or any interest herein.  Any such
attempted delegation or disposition shall be null and void and without
effect.  Provided however, that Employee may assign all or any portion of his
rights to receive compensation hereunder to any corporation at least fifty one
percent (51%) of the capital stock of which is owned or controlled by Employee,
to any other entity in which Employee owns or controls at least fifty one
percent (51%) of the total ownership interests, to trusts for the benefit of the
family of Employee, to charitable trusts or to trusts for the benefit of any
charitable purpose, or to any charity or non-profit organization.
Notwithstanding any other provision hereof, Employee shall not be permitted to
establish loan-out companies to provide his services to the Company and assign
this Agreement thereto.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
The Company and Employee agree that this Agreement and each of the Company’s
rights and obligations hereunder may be assigned or transferred by the Company
to, and shall be assumed by and be binding upon, any Successor to the
Company.  The term “Successor” shall mean any corporation or other business
entity which succeeds to the assets or conducts the business of the Company,
whether directly or indirectly, by purchase, merger, consolidation or
otherwise.  In the event another corporation or other business entity becomes a
Successor of the Company, then the Successor shall, by an agreement in form and
substance reasonably satisfactory to Employee, expressly assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if there had been no merger.
 
9.13.          No Mitigation; No Offset. Without limiting any other provision
hereof, the Company agrees that any income and other employment benefits
received by Employee from any and all sources before, or during this Agreement
shall in no way reduce or otherwise affect the Company's obligation to make
payments and afford benefits hereunder.
 
12.          Arbitration.
 
(a)         In the event of any controversy arising from or concerning the
interpretation of this Agreement or its subject matter (including, without
limitation, the interpretation, application, or enforceability of this Agreement
or the arbitrability of the controversy), the parties agree that such
controversy shall be resolved exclusively by binding arbitration by filing a
demand for arbitration with the Phoenix regional office of the American
Arbitration Association (“AAA”) , before a single neutral arbitrator selected
jointly and acceptable to the parties. The arbitrator shall conduct all
proceedings pursuant to the then existing Commercial Arbitration Rules of the
AAA, to the extent such rules are not inconsistent with the provisions of this
Section 12. The Uniform Rules of Procedure for Arbitration shall not apply to
any arbitration proceeding relating to the subject matter or terms of the
documents. The Company and Employee shall each be responsible for 50% of the
fees and expenses of the arbitrator.  Each party shall be responsible for its
own attorneys’ fees and any other costs occasioned by the arbitration, without
regard to which party thereto prevails.  Provided however, that the arbitrator
may award attorneys’ fees and costs to a party under the terms of this
Agreement.  The parties to the arbitration shall have all rights, remedies, and
defenses available to them in a civil action before a court.If, for any legal
reason, a controversy arising from or concerning the interpretation,
application, or enforceability of this Agreement requires judicial intervention,
the parties agree that the controversy shall be brought in the Maricopa County
Superior Court or the U.S. District Court for the District of Arizona.
 
(b)         The parties hereby waive and agree not to assert (by way of motion,
as a defense or otherwise) (a) any and all objections to jurisdiction that they
may have under the laws of the State of Arizona or the United States, and (b)
any claim (i) that it or [he/she] is not subject personally to jurisdiction of
such court, (ii) that such forum is inconvenient, (iii) that venue is improper,
or (iv) that this Agreement or its subject matter may not for any reason be
arbitrated or enforced as provided in this Section 12(b).
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(c)         Within ten (10) business days after receipt of the notice submitting
a dispute or controversy to arbitration, the parties shall attempt in good faith
to agree upon an arbitrator to whom the dispute shall be referred and on a joint
statement of contentions. Each party hereby agrees that service of process in
such action shall be deemed accomplished and completed when a copy of the
documents is sent in accordance with the notice provisions in Section 9.9
hereof.
 
(d)          Discovery shall be conducted in accordance with the Arizona Rules
of Civil Procedure regarding discovery. The arbitrator shall establish the
discovery schedule promptly following submission of the joint statement of
contentions (or the filing of the answer to the demand for arbitration) which
schedule shall be strictly adhered to. To the extent the contentions of the
parties relate to custom or practice in the Company’s business model, or the
technical industry generally, or to accounting matters, each party may select an
independent expert or accountant (as applicable) with substantial experience in
the industry segment involved to render an expert opinion or opinions. All
decisions of the arbitrator shall be in writing.  The arbitrator shall make all
rulings in accordance with Arizona law and shall have authority equal to that of
a Superior Court judge, to grant equitable relief in an action pending in
Superior Court in which all parties have appeared.
 
13.           Contractual Nomenclature. All references herein to "Dollars" or
"$" shall mean Dollars of the United States of America, its legal tender for all
debts public and private. Wherever used herein and to the extent appropriate,
the masculine, feminine or neuter gender shall include the other two genders,
the singular shall include the plural, and the plural shall include the
singular.
 
14.           Publicity. Neither party shall issue any press release or
announcement of or relating to the execution of, or any terms, provisions or
conditions contained in this Agreement without the other party's prior approval
of the content and timing of any such announcement or announcements.
 
15.           Proof of Right to Work.  For purposes of federal immigration law,
Employee shall be required to provide the Company with documentary evidence of
his identity and eligibility for employment in the United States within three
(3) business days of Employee’s date of hire; otherwise, the Company may
terminate the employment relationship and this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
Alternative Energy Development Corporation, a Nevada Corporation

 
By: JERRY ALVAREZ
       Jerry Alvarez, President, Director
 
 
Employee
 
By:  J DAVID MASSEY
        J David Massey, an Individual
 



 
16

--------------------------------------------------------------------------------

 
